        Case 2:20-cr-00290-GMN-BNW Document 18 Filed 11/19/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Dustin Mitchell

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-CR-290-GMN-BNW

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   DUSTIN MITCHELL,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel E. Clarkson, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Monique Kirtley, Assistant Federal Public Defender, counsel for Dustin Mitchell, that the
21   Revocation Hearing currently scheduled on November 25, 2020 at 9:00 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than fourteen (14) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel was assigned to this case on November 17, 2020.
25          2.      Defense counsel requests additional time to meet with the defendant to discuss
26   the revocation petition and prepare for the revocation hearing.
        Case 2:20-cr-00290-GMN-BNW Document 18 Filed 11/19/20 Page 2 of 3




 1          3.      Mr. Mitchell is at liberty and agrees with the need for the continuance.
 2          4.      AUSA Daniel Clarkson and USPO Cecil Mc Carroll are agreeable to the
 3   continuance.
 4          This is the first request for a continuance of the revocation hearing.
 5          DATED this 17th day of November, 2020.
 6
 7    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 8
 9        /s/ Monique Kirtley                            /s/ Daniel E. Clarkson
      By_____________________________                 By_____________________________
10    MONIQUE KIRTLEY                                 DANIEL E. CLARKSON
      Assistant Federal Public Defender               Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:20-cr-00290-GMN-BNW Document 18 Filed 11/19/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:20-CR-290-GMN-BNW
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     DUSTIN MITCHELL,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Wednesday, November 25, 2020 at 9:00 a.m., be vacated and continued to Wednesday,

12   December 16, 2020, at the hour of 3:00 p.m. in Courtroom 7D before Judge Navarro.

13          DATED this18
                      ___ day of November, 2020.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
